Citation Nr: 9903045	
Decision Date: 02/02/99    Archive Date: 02/10/99

DOCKET NO.  95-15 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for costal cartilage 
chondroma with chondrosarcomatous transformation as secondary 
to exposure to herbicide agents.


REPRESENTATION

Appellant represented by:	John Pressly Gettys, Jr., 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. A. Herman, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1970 to 
January 1972.  This appeal arises from a January 1995 rating 
decision of the Columbia, South Carolina, regional office 
(RO) which denied service connection for costal cartilage 
chondroma with chondrosarcomatous transformation due to 
exposure to Agent Orange.  The notice of disagreement was 
received in February 1995.  The statement of the case was 
issued in April 1995.  The veteran's substantive appeal was 
received in May 1995.

On August 18, 1998, a hearing was held at the RO before Iris 
S. Sherman, who is a member of the Board of Veterans' Appeals 
(Board) rendering the final determination in this claim and 
who was designated by the Chairman of the Board to conduct 
that hearing, pursuant to 38 U.S.C.A. § 7102 (West Supp. 
1998).

During the course of this appeal, the Board observes that the 
veteran has raised several claims that have not been 
adjudicated by the RO.  In July 1994, he claimed service 
connection for his children's learning disabilities as a 
result of his exposure to Agent Orange.  He raised the claim 
of service connection for thrombophlebitis and numbness of 
the right hand due to chondrosarcoma in May 1995.  Finally, 
in a letter dated in January 1997, Gal G. Margalit, M.D., 
reported that the veteran suffered from post traumatic stress 
disorder (PTSD) following his service in Vietnam.  This 
appears to be an inferred claim for service connection for 
PTSD.  The above referenced issues of service connection are 
not inextricably intertwined with the current appeal.  
Accordingly, the issues are referred to the RO for the 
appropriate action.


REMAND

At the veteran's August 1998 hearing before the undersigned, 
statements from L.S., S.P., M.G.E., J. Michael Curry, D.O., 
and Dr. Margalit were submitted in support of the veteran's 
claim.  In that regard, the Board notes that RO consideration 
of the evidence was specifically not waived, and that this 
evidence was not considered previously by the RO or addressed 
in a supplemental statement of the case prior to the case 
being sent to the Board.  Consequently, the case must be 
returned to the RO for its review of the aforementioned 
evidence and inclusion of the evidence in a supplemental 
statement of the case.  38 C.F.R. §§ 19.37, 20.1304 (1998).

Further, upon review of the record, the Board observes that 
the veteran submitted medical opinions in support of his 
claim that his diagnosed chondrosarcoma of the rib was 
etiologically related to his exposure to Agent Orange.  
Specifically, 
Dr. Curry stated that the veteran's tumor was "certainly 
consistent with the NAS guidelines" concerning the "linkage 
of sarcomas to dioxin."  He said that the veteran's 
chondrosarcoma was a soft tissue sarcoma.  Admitting that he 
was not an expert in the area of pathology, he concluded that 
the veteran's type of soft tissue sarcoma deserved 
consideration for benefits under the Agent Orange Act of 
1991.  

Similarly, in a letter dated in January 1997, Dr. Margalit 
opined that the veteran's left rib chondrosarcoma was 
"probably causally" related to his exposure to Agent Orange 
during his service in Vietnam.  Dr. Margalit added that the 
causative relationship between exposure to herbicides and the 
development of the veteran's tumor was strengthened by the 
fact chondrosarcoma was an extremely rare cancer.  Dr. 
Margalit indicated that the veteran had provided some of his 
medical records and a list of presumptive diseases thought to 
be caused by herbicide exposure.

The reasons underlying these medical opinions were not fully 
explained.  In that regard, the Board observes that the 
veteran was not given the opportunity to submit an additional 
statement from either physician.  Accordingly, it would be 
helpful to request that Drs. Curry and Margalit provide more 
detailed information regarding the reasons for the medical 
conclusions they offered.

In addition, given the medical opinions discussed above, the 
veteran's claims folder should be forwarded to a physician 
specializing in oncology for an opinion as to the 
relationship between the veteran's chondrosarcoma of the rib 
and his exposure to herbicide agents.  In this regard, the 
Board must consider only independent medical evidence to 
support findings.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  Further, the VA has a duty to assist a claimant in 
the development of facts pertinent to his or her claim.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.103(a) 
(1998).  The Court has held that the duty to assist the 
claimant in obtaining and developing available facts and 
evidence to support his or her claim includes the procurement 
of medical records to which the claimant has made reference.  
Littke v. Derwinski 1 Vet. App. 90 (1990).  It also includes 
the procurement of a medical opinion where necessary.  See 
Ashley v. Brown, 6 Vet. App. 52 (1993) (obtaining an advisory 
medical opinion is a viable way for the Board to fulfill its 
duty to assist an appellant).

Although further delay is regrettable, under the 
circumstances described above, additional development is 
considered necessary.  Therefore, this case is Remanded to 
the RO for the following development:

1.  The RO should inform the veteran, 
through his attorney, that a medical 
statement from Dr. Curry or Dr. Margalit, 
citing authority and investigation for 
all conclusions reached, would be useful 
in establishing the veteran's claim for 
service connection for costal cartilage 
chondroma with chondrosarcomatous 
transformation as secondary to exposure 
to herbicide agents.  The veteran, 
through his attorney, should also be 
advised that he may submit additional 
medical evidence that would help to 
establish an etiological relationship 
between the veteran's chondrosarcoma of 
the rib and herbicide exposure.  
Furthermore, the veteran, through his 
attorney, should be asked to provide the 
complete names and addresses of all 
medical providers from whom he received 
treatment for the disability at issue 
since his surgery.

2.  The RO should contact Drs. Curry and 
Margalit and request that they provide a 
more detailed statement as to the bases 
of their medical opinions that the 
veteran's chondrosarcoma of the rib was 
secondary to his exposure to herbicide 
agents.  To that extent, the physicians 
should be requested to include a complete 
rationale, citing authority and 
investigation, for all conclusions 
reached.  The RO should also obtain any 
medical records reported by the veteran 
or his attorney which pertain to 
treatment following surgery for the 
disability at issue.

3.  After the above development has been 
completed and all records have been 
associated with the claims folder, the 
claims folder should be forwarded for 
review by a specialist in the field of 
oncology.  

Opinion required:  The examiner 
should be asked to determine whether 
it is at least as likely as not that 
the veteran's costal cartilage 
chondroma with chondrosarcomatous 
transformation was attributable to 
herbicide exposure in Vietnam.  In 
answering this question, the 
standard of proof that is underlined 
must be utilized.  Further, the 
examiner should consider all 
material contained in the claims 
folder.  The evidence considered by 
the examiner should include, but not 
be limited to, the statements from 
Drs. Curry and Margalit containing 
the opinion that the veteran's 
chondrosarcoma of the rib was due 
Agent Orange exposure.  Any 
additional medical evidence 
submitted by Drs. Curry or Margalit 
should also be reviewed by the 
examiner.  The reasons for any 
opinion rendered by the examiner 
should be discussed in detail with 
citations to authority and 
investigation for all conclusions 
reached.  If the physician disagrees 
with any opinion of record, he or 
she should give the reasons for any 
disagreement.

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested medical review does not 
include all opinions requested, 
appropriate corrective action is to be 
implemented.

5.  When the above developments have been 
completed, the case should be reviewed by 
the RO.  In so doing, the RO is reminded 
that service connection for costal 
cartilage chondroma with 
chondrosarcomatous transformation as 
secondary to herbicide exposure may be 
established on a direct basis.  See 
Combee v. Brown, 34 F. 3d 1039 (Fed Cor. 
1994).  If the decision remains adverse 
to the veteran, his attorney should be 
issued a supplemental statement of the 
case and afforded a reasonable 
opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he or his attorney may 
furnish additional evidence and argument while the case is in 
remand status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992); Booth v. Brown, 8 Vet. App. 109 (1995).  The purpose 
of this REMAND is to afford due process and obtain additional 
medical evidence.  The Board intimates no opinion, either 
factual or legal, as to the ultimate conclusion warranted in 
this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



- 7 -


